Dismissed and Opinion filed December 12, 2002








Dismissed and Opinion filed December 12, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01186-CR
____________
 
CHRISTOPHER DANIEL REAMES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 228th District Court
Harris County, Texas
Trial
Court Cause No. 927,046
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated assault.  In accordance with the terms of a plea
bargain agreement with the State, on October 14, 2002, the trial court
sentenced appellant to confinement for four years in the Institutional Division
of the Texas Department of Criminal Justice. 
Because we have no jurisdiction over this appeal, we dismiss.  




To invoke an appellate court=s jurisdiction over an appeal, an
appellant must give timely and proper notice of appeal.  White v. State, 61
S.W.3d 424, 428 (Tex. Crim. App. 2001).  Appellant filed a timely general notice of
appeal that did not comply with the requirements of Rule 25.2(b)(3) of the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 25.2(b)(3).  Rule 25.2(b)(3) provides that when an appeal
is from a judgment rendered on a defendant=s plea of guilty or nolo contendere and the
punishment assessed does not exceed the punishment recommended by the State and
agreed to by the defendant, the notice of appeal must:  (1) specify that the appeal is for a
jurisdictional defect; (2) specify that the substance of the appeal was raised
by written motion and ruled on before trial; or (3) state that the trial court
granted permission to appeal.  Id.

Appellant=s notice of appeal stated that he wished to appeal due to
ineffective assistance of counsel and that A[t]his appeal will be raised
by written motion after a hearing by the court . . .@ 
(emphasis supplied).  The record
contains no written pre-trial motions, and the trial court did not grant
permission to appeal.  Because appellant=s notice of appeal did not comply
with the requirements of Rule 25.2(b)(3), we are
without jurisdiction to consider any of appellant=s issues, including the voluntariness of the plea. 
See Cooper v. State, 45 S.W.2d 77, 83 (Tex. Crim.
App. 2001) (holding that appellant who files general notice of appeal may not
appeal voluntariness of negotiated plea).  The time for filing a proper notice of appeal
has expired; thus, appellant may not file an amended notice of appeal to
correct jurisdictional defects.  State v. Riewe, 13 S.W.3d 408,
413-14 (Tex. Crim. App. 2000).  
Accordingly, we dismiss the appeal for want of
jurisdiction.  
 
PER CURIAM
 
Judgment rendered and Opinion
filed December 12, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).